Citation Nr: 0116673	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  98-15 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for arthritis and 
degenerative joint disease of the lumbosacral spine.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a stomach disorder.  

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a lung disorder 
claimed as due to exposure to herbicides.

4.  Entitlement to service connection for a skin disorder, 
claimed as due to exposure to herbicides.  

5.  Entitlement to service connection for an arteriovenous 
malformation, claimed as due to exposure to herbicides.

6.  Entitlement to service connection for an enlarged heart, 
claimed as due to exposure to herbicides.

7.  Entitlement to service connection for seizures, claimed 
as due to exposure to herbicides.

8.  Entitlement to service connection for a colon disorder, 
claimed as due to exposure to herbicides.

9.  Entitlement to service connection for a vision disorder, 
claimed as due to exposure to herbicides.

10.  Entitlement to service connection for Peyronie's 
disease, claimed as due to exposure to herbicides.

11.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from October 1968 to May 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1998 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  A hearing was held at the RO before 
the undersigned Member of the Board in January 2001.  During 
the hearing, some of the veteran's testimony pertained to a 
claim for an increased rating for post-traumatic stress 
disorder.  That issue, however, has not been perfected for 
appellate review.  Accordingly, the Board refers that matter 
to the RO for appropriate action.

The Board has found that additional development of evidence 
is required with respect to the veteran's claim for service 
connection for hearing loss.  Accordingly, that issue is 
addressed in a remand located at the end of this decision.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for arthritis and degenerative joint disease of the 
lumbosacral spine in a decision of November 15, 1994, and the 
veteran did not perfect an appeal. 

2.  The additional evidence presented since November 15, 
1994, is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for arthritis and degenerative joint disease of 
the lumbosacral spine.

3.  The RO denied the veteran's claim for service connection 
for a stomach disorder in a decision of June 18, 1970, and 
the veteran did not perfect an appeal. 

4.  The additional evidence presented since June 18, 1970, is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a stomach disorder.

5.  The RO denied the veteran's claim for service connection 
for a lung disorder claimed as due to exposure to herbicides 
in a decision of November 15, 1994, and the veteran did not 
perfect an appeal. 

6.  The additional evidence presented since November 15, 
1994, is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a lung disorder claimed as due to exposure to 
herbicides.

7.  The veteran does not have a chronic skin disorder to 
include chloracne.  

8.  An arteriovenous malformation was not shown until many 
years after separation from service and did not result from 
any incident in service including exposure to herbicides.

9.  An enlarged heart was not shown until many years after 
separation from service and did not result from any incident 
in service including exposure to herbicides.

10.  Seizures were not shown until many years after 
separation from service and did not result from any incident 
in service including exposure to herbicides.

11.  The veteran's currently diagnosed irritable colon was 
first manifest during service.

12.  A vision disorder other than refractive error was not 
shown until many years after service, and did not result from 
any incident in service including exposure to herbicides.

13.  Peyronie's disease was not shown until many years after 
service, and did not result from any incident in service 
including exposure to herbicides.





CONCLUSIONS OF LAW

1.  The unappealed RO decision of November 15, 1994, which 
denied service connection for arthritis and degenerative 
joint disease of the lumbosacral spine is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(2000).

2.  The additional evidence presented since November 15, 
1994, is not new and material, and the claim for service 
connection for arthritis and degenerative joint disease of 
the lumbosacral spine has not been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(2000).

3.  The unappealed RO decision of June 18, 1970, which denied 
service connection for a stomach disorder is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (2000).

4.  The additional evidence presented since June 18, 1970, is 
not new and material, and the claim for service connection 
for a stomach disorder has not been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(2000).

5.  The unappealed RO decision of November 15, 1994, which 
denied service connection for a lung disorder claimed as due 
to exposure to herbicides is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000).

6.  The additional evidence presented since November 15, 
1994, is not new and material, and the claim for service 
connection for a lung disorder claimed as due to exposure to 
herbicides has not been reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000).

7.  A skin disorder was not incurred in or aggravated by 
service, and may not be presumed to have been due to exposure 
to herbicides in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  

8.  An arteriovenous malformation was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service or as a result of exposure to herbicides.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2000);  38 C.F.R. §§ 3.307, 3.309 (2000).

9.  An enlarged heart was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service or as a result of exposure to herbicides.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2000);  38 C.F.R. §§ 3.307, 3.309 (2000).

10.  Seizures were not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service or 
as a result of exposure to herbicides.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (2000).

11.  A colon disorder currently diagnosed irritable bowel 
syndrome was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

12.  A vision disorder was not incurred in or aggravated by 
service, and may not be presumed to have incurred in service 
or as a result of exposure to herbicides. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

13.  Peyronie's disease was not incurred in or aggravated by 
service, and may not be presumed to have been due to exposure 
to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate his claims and complied 
with the VA's notification requirements.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC.  The basic elements for establishing entitlement to 
service connection have remained unchanged despite the change 
in the law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has had a hearing.  The claims file 
contains the veteran's service medical records and his post-
service treatment records.  Although he has not been afforded 
a disability evaluation examination, the record includes 
extensive VA medical records which contain the information 
necessary to resolve his claims.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
veteran's claims.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
apply the new Act would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claims on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as 
arthritis, an organic neurological disorder, a cardiovascular 
disease or a peptic ulcer, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

With respect to the claim that some of the veteran's 
disabilities are due to exposure to Agent Orange in service, 
the Board notes that the veteran's DD214 shows that he had 
service in Vietnam, so exposure to Agent Orange and other 
herbicide agents may be presumed if the veteran is shown to 
have developed a disease listed in 38 C.F.R. § 3.309(e).  See 
also 38 C.F.R. § 3.307(a)(6).  Under 38 C.F.R. § 3.309(e), 
certain diseases may be presumed to have resulted from 
exposure to certain herbicide agents such as Agent Orange.  
The list includes chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).  Chloracne, 
porphyria cutanea tarda, and subacute peripheral neuropathy 
must be manifest within one year after the last exposure to 
an herbicide agent.  38 C.F.R. § 3.307(a)(6).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock  v. Brown, 10 Vet. App. 155, 
162 (1997).  If a disorder is not listed in 38 C.F.R. 
§ 3.309(e), the presumption of service connection related to 
Agent Orange is not available, and the presumption of 
exposure to herbicides is also precluded.  See McCartt v. 
West, 12 Vet. App. 164 (1999).

The Board notes further, the Secretary of the Department of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  In this regard, the Board observes that, in 
August 1996, and again most recently in November 1999, the VA 
issued a notice in which it was determined that a presumption 
of service connection based on exposure to herbicides used in 
Vietnam should not be extended to skin cancer, including 
malignant melanoma, basal cell carcinoma, and squamous cell 
carcinoma.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999).  If the disorder claimed by the 
veteran is not among those disorders which may be presumed to 
have resulted from such exposure, the presumptions do not 
apply.

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

I.  Whether New And Material Evidence Has Been Presented To 
Reopen A
 Claim For Service Connection For Arthritis And Degenerative
 Joint Disease Of The Lumbosacral Spine.

The veteran contends that the RO made a mistake by failing to 
reopen and grant his claim for service connection for 
arthritis and degenerative joint disease of the lumbosacral 
spine.  He asserts that his current back disorder is 
attributable to the  physical activity in service such as 
carrying a heavy backpack.  

The RO denied the veteran's claim for service connection for 
arthritis and degenerative joint disease of the lumbosacral 
spine in a decision of November 15, 1994.  The veteran was 
notified by letter of that decision and of his right to file 
an appeal, but he did not do so and the decision became 
final.  38 U.S.C.A. §§ 5108, 7105.

The evidence which was considered at the time of the initial 
decision included the veteran's service medical records which 
showed that on entrance into military service in May 1968 the 
veteran reported a history of back trouble.  He reportedly 
had rare lumbosacral symptoms due to an old injury.  The 
report of a physical examination conducted at that time 
showed the clinical evaluation of the spine was normal.  
Accordingly, the veteran is presumed to have been in sound 
condition upon entrance into service.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

The actual service medical treatment records do not contain 
any references pertaining to the back other than a record 
from March 1970 which reflects that the veteran was treated 
for complaints pertaining to pain in the stomach and back, a 
headache, and diarrhea.  The symptoms were accompanied by 
vomiting, shaking and chills.  The impression was possible 
malaria.  A back disorder was not diagnosed.  

The report of a medical history given by the veteran in May 
1970 for the purpose of his separation from service shows 
that he again reported a history of back trouble.  It was 
stated, however, that he had no serious problems and no 
residual defects.  The report of a medical examination 
conducted on separation from service shows that clinical 
evaluation of the spine was normal.  

The previously considered evidence also included a VA 
hospital summary dated in October 1989 which showed that when 
the veteran was hosptialized for a heart catheterization it 
was also noted that he had chronic back pain.  The report of 
a general medical examination conducted by the VA in January 
1990 showed that the veteran complained of pain between his 
shoulder blades and generalized aches and pains.  No abnormal 
findings pertaining to the back were noted, and the diagnoses 
did not include a back disorder.

The report of a general medical examination conducted in 
August 1992 shows that the veteran reported that his back got 
really bad in 1989, but that he did not know when it started.  
Following examination, the diagnoses included low back 
syndrome with absent right ankle deep tendon reflex 
suggesting a right nerve root compression syndrome with 
negative back X-ray.  A VA hospital summary dated in 
September 1993 reflected complaints and a diagnosis of back 
pain.  

Finally, the previously considered evidence included a letter 
dated in May 1994 from J. Louis Robinson, M.D., which showed 
that the veteran had first been seen in May 1990 with a 
complaint of back pain which had been present since 1989.  
X-rays had revealed degenerative joint disease and 
spondylosis of the spine.  

In the decision of November 15, 1994, the RO concluded that 
there was no basis for granting service connection for a back 
disorder because the service medical records were negative 
for complaints of or treatment for a back condition.  
Further, there was no evidence of arthritis of the back 
within one year after separation from service.  

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted 
to the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.  

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West,  155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Significantly, however, nothing in that law requires the VA 
to reopen a claim that has been disallowed except when new 
and material evidence has been secured and presented.  See 
38 U.S.C.A. § 5103(f).  

The additional evidence which has been presented since the 
November 15, 1994, decision includes additional VA medical 
treatment records showing treatment for a back disorder.  
However, none of the records contain any indication that the 
disorder is related to service.  For example, a VA physical 
examination report dated in July 1996 shows that the veteran 
had been followed since May 1990 for spine pain which had 
been present since June 1989.  Similarly, a VA record dated 
in December 1996 shows that the diagnoses included chronic 
low back pain due to DJD.  

The Board notes that the additional medical evidence is from 
many years after service.  There is no medical opinion that 
the spine disorder noted currently is related to the 
veteran's period of service many years earlier.  On the 
contrary, the history contained in the records indicates that 
it began many years after service.

The Board has noted that the veteran testified as to his 
belief that his current back problems are due to the physical 
stress which he endured in service.  Significantly, however, 
the Court has held that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992). 

Thus, the additional evidence does not include any competent 
medical evidence to show that any current back disorder was 
incurred in or aggravated by service.  For the foregoing 
reasons, the Board finds that the additional evidence 
presented since November 15, 1994, is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for a back disorder.  
Accordingly, the decision of November 15, 1994, which denied 
service connection for a back disorder remains final.

II.  Whether New And Material Evidence Has Been Presented To 
Reopen
A Claim For Service Connection For A Stomach Disorder.

The RO denied the veteran's claim for service connection for 
a stomach disorder in a decision of June 18, 1970, and the 
veteran did not perfect an appeal.  The evidence which was of 
record at that time included the veteran's service medical 
records which showed that he was treated for gastrointestinal 
complaints in service.  A record dated in March 1970 shows 
that starting two weeks earlier, he had problems with his 
stomach and back.  He had been vomiting, and had diarrhea, 
shaking and chills.  The assessment was possible malaria.  A 
subsequent malaria smear was negative.  It was noted that he 
had hookworms.  A medication was prescribed.  A clinical 
record dated in April 1970 shows that the veteran was treated 
for a chief complaint of stomach pain.  Since February 1970, 
he reportedly had been hospitalized three times for 
persistent right upper quadrant pain, anorexia, weight loss, 
headaches, constipation, and occasional vomiting.  The 
hospital course was uneventful.  It was felt that many of the 
problems were functional, although it may have begun as a 
relatively mild organic illness.  The diagnosis was right 
upper quadrant abdominal pain of uncertain etiology, 
resolving, untreated.  

The report of a medical history given by the veteran upon 
separation from service shows that he complained of having a 
history of stomach pain.  It was also stated however, that he 
had no serious problems and no residual defects of any of 
these problems.  No organic disease had been found after 
extensive evaluation, and he was now recovering uneventfully.  
The report of a medical examination conducted at that time 
shows that examination of the abdomen and viscera was normal.  
It was noted that he had been hosptialized in April and May 
of 1970, but that no disease had been found.  He reportedly 
had been doing well.

In the decision of June 18, 1970, the RO concluded that 
service connection was not warranted because the undiagnosed 
stomach condition had not been found on the separation 
physical.  The veteran was notified of that decision by 
letter in June 1970, but he did not file an appeal.  

The additional evidence presented since June 18, 1970, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
stomach disorder.  Most of the veteran's current treatment 
records do not contain a diagnosis of a chronic stomach 
disorder.  The report of a general medical examination 
conducted by the VA in January 1990 shows that the veteran 
complained of having decreased energy, but denied having 
weight loss, fever, chills, anorexia, or gastrointestinal 
complaints.  The report of a general medical examination 
conducted in August 1992 also does not contain a diagnosis of 
a stomach disorder.  

The Board has noted that more recent post-service treatment 
records do contain findings of a stomach disorder.  The 
report of an upper GI series conducted by the VA in September 
1993 shows that there was a pattern of gastroduodenitis.  A 
VA record dated in January 1994 reflects a diagnosis of 
gastritis.  However, there is no competent evidence relating 
these findings to the symptoms noted over twenty-three years 
earlier in service.  Similarly, a VA treatment record dated 
in August 1997 shows that the veteran was found to have a 
hiatal hernia with GERD, but there was no indication that the 
disorder was related to service.  

Finally, the additional evidence presented includes testimony 
given by the veteran during a hearing held in January 2001.  
He stated that when hospitalized in service he had a stomach 
condition and could not keep anything down.  He said that he 
had symptoms on and off since then, and that he had to avoid 
certain foods.  The Board again notes, however, that the 
veteran is not competent to offer a medical opinion linking 
his current stomach disorder to symptoms in service.  For the 
foregoing reasons, the Board finds that the additional 
evidence presented since June 18, 1970, is not new and 
material, and the claim for service connection for a stomach 
disorder has not been reopened.  Accordingly, the unappealed 
RO decision of June 18, 1970, which denied service connection 
for a stomach disorder remains final.  


III.  Whether New And Material Evidence Has Been Presented To 
Reopen A
 Claim For Service Connection For A Lung Disorder Claimed
 As Due To Exposure To Herbicides.

The RO denied the veteran's claim for service connection for 
a lung disorder claimed as due to exposure to herbicides in a 
decision of November 15, 1994, and the veteran did not 
perfect an appeal.  The evidence which was of record at that 
time included the veteran's service medical records.  A 
record dated in February 1970 shows that he complained of 
having chest pain for two days.  The impression was left 
pleurisy.  The report of a medical history given by the 
veteran in May 1970 shows that he reported a history of 
shortness of breath, but also indicated that there were no 
serious problems and no residual defects.  The report of a 
medical examination conducted at that time shows that 
clinical evaluation of the chest and lungs was normal.  A 
chest X-ray was also interpreted a being normal.  

The previously considered evidence also included a VA 
hospital summary dated in October 1989 which shows that 
calcifications of the veteran's lungs were noted on a CT 
scan.  The same findings were noted in a VA examination of 
January 1990.  A VA record dated in January 1993 shows that 
the veteran reported that he had been coughing up blood.  A 
VA record dated later that month showed that the diagnosis 
was bronchitis, acute and chronic.  

In the decision of November 1994, the RO noted the veteran's 
contention that he had a lung disorder due to Agent Orange.  
The RO listed the disabilities which may be presumed to be 
due to exposure to herbicides, such as cancer of the lung, 
but noted the veteran did not have a diagnosis of one of 
those diseases.  The RO notified the veteran of the denial of 
his claim by letter in November 1994, but he did not file an 
appeal.  

The additional evidence presented since November 15, 1994, is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a lung disorder claimed as due to exposure to herbicides.  
The additional evidence includes recent medical treatment 
records which are essentially duplicative of the previously 
considered treatment records.  There is no medical opinion 
linking a current lung disorder to service.  Also, as noted 
above, the veteran's testimony is not competent evidence to 
show a link between a current lung disorder and service.  

The Board finds that the additional evidence presented since 
November 15, 1994, is not new and material, and the claim for 
service connection for a lung disorder claimed as due to 
exposure to herbicides has not been reopened.  Accordingly, 
the unappealed RO decision of November 15, 1994, which denied 
service connection for a lung disorder claimed as due to 
exposure to herbicides remains final.  

IV.  Entitlement To Service Connection For A Skin Disorder,
 Claimed As Due To Exposure To Herbicides.

The veteran contends that he developed a skin disorder as a 
result of exposure to Agent Orange during service.  He gave 
testimony to this effect during his hearing in January 2001.  
He stated that he develops a skin rash which comes and goes 
on his legs around his ankles and in the groin area.  He 
stated that he used an ointment to treat it.  

The veteran's service medical records show that on entrance 
to service he reported a history of having boils.  On medical 
examination, his skin was normal.  A service medical record 
dated in Janaury 1969 shows that the veteran was treated for 
an abscess of the right temporal area.  A record dated in 
March 1969 shows that the veteran was treated for a boil on 
the forehead.  A record dated in April 1969 shows that he had 
a boil on the neck.  A record dated in August 1969 shows that 
he was treated for a boil on the right shoulder.  A service 
medical treatment record dated September 1969 shows that the 
veteran had a boil on the left shoulder which was healing 
very well.  A service dermatology record dated in November 
1969 shows that the veteran had a history of having recurrent 
furuncles for many years.  Since being in the Army they had 
been much worse.  The present locations were on the neck and 
right hip.  The lesions were painful and had been present for 
about a week.  Medication was prescribed.  

The report of a medical history given by the veteran in May 
1970 for the purpose of his separation from service shows 
that he again reported a history of having boils.  It was 
stated that he had no serious problems and no residual 
defects.  The report of a medical examination conducted at 
that time shows that clinical evaluation of the skin was 
normal. 

The report of a general medical examination conducted by the 
VA in January 1990 shows that the veteran gave a history of 
being sprayed by Agent Orange in service.  On examination, 
his skin was clear.  The pertinent diagnosis was "chloracne 
not found." 

The report of a general medical examination conducted by the 
VA in August 1992 shows that the only abnormality of the skin 
which was noted was an abrasion on the left leg.  The 
diagnoses did not include a skin disorder.  

A VA dermatology record dated in August 1993 shows that the 
veteran was treated for a tender nodule on his neck which had 
been present for three days.  Subsequent VA treatment records 
do not contain any references to that disorder.  

Based on the evidence which is summarized above, the Board 
finds that the veteran does not currently have a chronic skin 
disorder and does not have chloracne.  A service-connection 
claim must be accompanied by evidence which establishes that 
the claimant currently has the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  Accordingly, the 
Board concludes that a skin disorder was not incurred in or 
aggravated by service, and may not be presumed to have been 
due to exposure to herbicides in service.

V.  Entitlement To Service Connection For Arteriovenous 
Malformation,
 Claimed As Due To Exposure To Herbicides.

The veteran's service medical records do not contain any 
evidence of the presence of an arteriovenous malformation.  
The earliest post service medical treatment record with a 
reference to such a disorder is dated in October 1989.  That 
record, a VA hospital summary, shows that a CT scan revealed 
the presence of a colonic arteriovenous malformation.   The 
record does not contain any indication that the disorder is 
related to service.

Based on this evidence, the Board finds that an arteriovenous 
malformation was not shown until many years after separation 
from service and did not result from any incident in service 
to include exposure to herbicides.  The Board notes that an 
arteriovenous malformation is not one of the disorders which 
may be presumed to have been due to exposure to Agent Orange.  
No medical opinion has been presented linking such a disorder 
to service.  Accordingly, the Board concludes that an 
arteriovenous malformation was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service or as a result of exposure to herbicides.

VI.  Entitlement To Service Connection For An Enlarged Heart,
 Claimed As Due To Exposure To Herbicides.

The veteran's service medical records do not contain any 
references to an enlarged heart.  The report of a medical 
history given by the veteran in May 1970 for the purpose of 
his separation from service shows that he denied a history of 
palpitations or a pounding heart.  The report of a medical 
examination conducted at that time shows that clinical 
evaluation of the heart was normal.  The earliest post-
service record pertaining to heart disease is a VA hospital 
summary dated in October 1989 which shows that the veteran 
underwent evaluation for heart disease.

The Board finds that an enlarged heart was not shown until 
many years after separation from service.  An enlarged heart 
is not among the disorders which may be presumed to have been 
due to exposure to herbicides.  There is no medical opinion 
that such a disorder is related to service.  Accordingly, the 
Board concludes that an enlarged heart was not incurred in or 
aggravated by service, and may not be presumed to have 
incurred in service or as a result of exposure to herbicides.



VII.  Entitlement To Service Connection For Seizures,
 Claimed As Due To Exposure To Herbicides.

The veteran's service medical records do not contain any 
references to seizures.  The report of a medical history 
given by the veteran in May 1970 for the purpose of his 
separation from service shows that he denied having a history 
of epilepsy or fits.  He also denied a history of a head 
injury, loss of memory, amnesia, dizziness or fainting 
spells.  The report of a medical examination conducted at 
that time shows that neurological evaluation was normal.  

The earliest post-service treatment record showing complaints 
of seizures is dated in March 1995.  The VA record reflects 
that the veteran was taking Phenobarbital for treatment of 
seizures.  There was no medical opinion indicating that they 
were related to service.  Based on this evidence, the Board 
finds that seizures were not shown until many years after 
separation from service and did not result from any incident 
in service to include exposure to herbicides.  Accordingly, 
seizures were not incurred in or aggravated by service, and 
may not be presumed to have incurred in service or as a 
result of exposure to herbicides.

VIII.  Entitlement To Service Connection For A Colon 
Disorder,
 Claimed As Due To Exposure To Herbicides.

During the hearing held in January 2001, the veteran 
testified that he had been diagnosed as having a spastic or 
quivering colon in service, and that he continued to have the 
same problem and took medication to treat it.  

The veteran's service medical records show that he was 
treated on several occasions for intestinal complaints.  As 
discussed above, the veteran was hosptialized on several 
occasions in service for treatment of gastrointestinal 
complaints.  A record dated in April 1970 shows a complaint 
of constipation, and vague abdominal pain.  The diagnosis was 
abdominal pain ? etiology.  Another record dated in April 
1970 reflects a diagnosis of functional bowel disorder 
(spastic colon).  

The Board notes that the veteran's current medical treatment 
records reflect very similar symptoms.  A VA record dated in 
October 1997 shows that the veteran has a history of bowel 
pain, and that the current diagnoses include an irritable 
colon.  Resolving all reasonable doubt in favor of the 
veteran, the Board finds that the veteran's currently 
diagnosed irritable bowel syndrome was first manifest during 
service.  Accordingly, the Board concludes that a colon 
disorder was incurred in service.

IX.  Entitlement To Service Connection For A Vision Disorder,
 Claimed As Due To Exposure To Herbicides.

During the hearing held in January 2001, the veteran 
testified that he had vision problems such as a cataract.  He 
admitted that he did not recall having any vision problems in 
service.  In a previous letter to the RO he indicated that he 
believed that the vision problems were related to exposure to 
Agent Orange in service

The veteran's service medical records do not contain any 
references to a vision disorder.  Although the report of a 
medical history given by the veteran in May 1970 shows that 
he checked a box indicating that he had a history of eye 
trouble, the report of a medical examination conducted at 
that times shows that ophthalmoscopic examination was normal.  
The eyes, including pupils and ocular mobility, were normal.  
His uncorrected vision was 20/25 for distant vision, and 
20/30 for near vision.  Refractive errors of the eye are not 
diseases or injuries within the meaning of applicable 
legislation pertaining to disability compensation.  See 
38 C.F.R. § 3.303(c).  

The earliest post service medical treatment records 
pertaining to a vision problem is dated in February 1993.  
The diagnosis was presbyopia.  A VA optometry record dated in 
March 1994 shows that the veteran complained of blurred 
vision in one eye along with cephalalgia of the left side of 
the head for one minute.  The diagnoses were (1) T.I.A. 
amaurosis fugax and (2) refractive disorder.  There is no 
medical opinion relating a current vision disorder to 
service.  

The Board finds that a vision disorder was not shown until 
many years after service, and did not result from any 
incident in service to include exposure to herbicides.  
Vision disorders are not listed among the disorders which may 
be presumed to be due to exposure to herbicides.  
Accordingly, the Board concludes that a vision disorder was 
not incurred in or aggravated by service, and may not be 
presumed to have incurred in service or as a result of 
exposure to herbicides.

X.  Entitlement To Service Connection For Peyronie's Disease,
 Claimed As Due To Exposure To Herbicides.

The veteran's service medical records do not contain any 
references to Peyronie's disease.  The report of a medical 
examination conducted in May 1970 for the purpose of his 
separation from service shows that clinical evaluation of the 
genitalia was normal.  Peyronie's disease is not among the 
disorders which may be presumed to have been due to exposure 
to herbicides.  There is no medical evidence relating the 
Peyronie's disease to the veteran's period of service.  
Accordingly, the Board concludes that Peyronie's disease was 
not incurred in or aggravated by service, and may not be 
presumed to have been due to exposure to herbicides.


ORDER

1.  New and material evidence has not been presented to 
reopen a claim for service connection for arthritis and 
degenerative joint disease of the lumbosacral spine.  The 
appeal is denied.

2.  New and material evidence has not been presented to 
reopen a claim for service connection for a stomach disorder.  
The appeal is denied.

3.  New and material evidence has not been presented to 
reopen a claim for service connection for a lung disorder 
claimed as due to exposure to herbicides.  The appeal is 
denied.

4.  Service connection for a skin disorder, claimed as due to 
exposure to herbicides, is denied.  

5.  Service connection for arteriovenous malformation, 
claimed as due to exposure to herbicides, is denied.

6.  Service connection for an enlarged heart, claimed as due 
to exposure to herbicides, is denied.

7.  Service connection for seizures, claimed as due to 
exposure to herbicides, is denied.

8.  Service connection for a colon disorder, diagnosed as 
irritable bowel syndrome, is granted.

9.  Service connection for a vision disorder, claimed as due 
to exposure to herbicides, is denied.

10.  Service connection for Peyronie's disease, claimed as 
due to exposure to herbicides, is denied.


REMAND

The veteran contends that service connection should be 
granted for hearing loss.  He asserts that he was exposed to 
high levels of noise during service.  The Board notes that 
this contention is corroborated by the veteran's DD 214 which 
reflects that he was involved in combat and was also awarded 
the Air Medal.  

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

It is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  However, in an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  The Board's review of the claims 
file reveals that additional relevant evidence is available.  
During the hearing held in January 2001, the veteran 
testified that he had received hearing aids from the VA 
medical facility in Montgomery, Alabama.  The records from 
that facility have not been obtained.  They must be obtained 
as they are required for proper resolution of the remaining 
issue because they may contain relevant information.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Accordingly, 
this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
hearing loss.  After securing the 
necessary releases, the RO should obtain 
these records, including records from the 
VA facility in Montgomery, Alabama.

2.  The veteran should be afforded a VA 
audiology examination to determine the 
nature and severity of any hearing loss 
he may have.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should comment as to whether the current 
hearing loss is consistent with noise 
induced hearing loss.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
the claim.  If any of the benefits sought 
on appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

 



